Order issued November 29, 2012




                                         In The
                            (!ruitrt øf \ppiahi
                     ift1i Oitrict nf xw it t1aI[u
                                  No. 05-1 1-00334-CR


                          THE STATE OF TEXAS, Appellant

                                            V.

                           KENNETH CASHION, Appellee


                                        ORDER


                      Before Justices Bridges. O’Neill, and Fillmore

      Appellant’s November 2, 2012 motion for rehearing is DENIED.



                                                     I—



                                                 DAVID L. BRiDGES
                                                 JUSTICE